department of the treasury washington p c dec tax_exempt_and_government_entities_division uniform fssue list control number legenc taxpayer individual a rab irac financial_institution d account e financial_institution f amount amount dear - - this letter is in response to a request for a letter_ruling dated by correspondence dated representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amounts and from individual_retirement_annuity ira b and individual_retirement_annuity ira c respectively from your authorized as supplemented ' the following facts and representations have been submitted under penalty of perjury in support of the ruling requested at the time of the distribution of amount from ra b and amount taxpayer age from ira c represents that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to her mental and physical conditions which impaired her ability to manage her financial affairs years represents that he passed away suddenly taxpayer is the surviving_spouse of individual a who maintained ira b and ira c individual retirement annuities under sec_408 of the code with financial_institution d taxpayer is the spousal beneficiary of ra b and jra c taxpayer who was married to individual a for over while alive individual a handled all financial matters for taxpayer and on himself in taxpayer instructed financial_institution d to send her the claim forms she would need the claim forms and the accompanying correspondence did not indicate the accounts were iras the underlying policies were described as annuity_contracts with proceeds payable upon death taxpayer submitted the claim forms for jra b and ira cin financial_institution d prepared separate checks totaling amount for the proceeds from ira b and amount for the proceeds from ira c neither check referenced an ira but included the policy number and the attached invoice stated it was for a death claim soon after receiving the checks taxpayer deposited amounts and into account e a non- ira account with financial_institution f amount sec_1 and remain in account e and have not been used for any purpose in a letter trom taxpayer’s doctor her doctor concluded that on account of taxpayer's mental and physical conditions her ability to handle and understand financial matters was clearly impaired throughout the period of time for completing rollovers of amounts and tespectively on yand based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code section d with respect to the distribution of amounts and sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ra is maintained if - ' the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or id the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than anira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be'paid into such plan may not exceed the portion of the amount received which is inchudible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the i-year period ending on the day of such receipt such individual received any other amount described in sec_408 a from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 i of the code rev_proc lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish timely rollovers of amount sec_1 and was due to her mental and physical conditions which impaired her ability to manage her financial affairs therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b and amount from ira c taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amounts and into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions amounts and will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a if you wish to inquire about this ruling please power_of_attorney on file in this office contact sincerely yours watkins cartlorn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
